      Case 2:20-cv-00959-AKK-HNJ Document 4 Filed 08/10/20 Page 1 of 1                  FILED
                                                                               2020 Aug-10 AM 09:51
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

EARNEST JAMES FILES, JR.,               )
                                        )
       Plaintiff,                       )
                                        )       Civil Action Number
v.                                      )       2:20-cv-00959-AKK-HNJ
                                        )
STEVEN DALES GIDDENS, et.               )
al.,                                    )
                                        )
       Defendants.

                         MEMORANDUM OPINION

      The magistrate judge filed a report on July 17, 2020, recommending that

Plaintiff Earnest Files’ motion to proceed in forma pauperis be denied and that his

complaint be dismissed without prejudice pursuant to 28 U.S.C. § 1915(g). Doc. 3.

Although Files was advised of his right to file specific objections within fourteen

days, no objections have been received by the court. Having carefully reviewed and

considered de novo all the materials in the court file, including the report and

recommendation, the court concludes that the magistrate judge’s Report and

Recommendation is due to be adopted. A separate order will be entered.

      DONE the 10th day of August, 2020.


                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE


                                        1
